DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 9, 16, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 16, 19 of U.S. Patent No. 11,270,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 1 of U.S. Patent 11,270,491 corresponds with claim 1 of the current application. Claim 1 of U.S. Patent 11,270,491 anticipates claim 1 of the current application because it includes all of the limitations of claim 1 of the current application.
Below is a claim mapping between the current application claim 1 and U.S. Patent 11, 270,491 claim 1.
Current Application
U.S. Patent 11, 270,491
1. A method, performed by a computer system, the method comprising: determining, by the computer system, user-specific parameters relating to a user; 

1. A method comprising: determining, by the computer system, contextual information relating to the user; 

receiving, by a computer system, user selection, by a user, of an avatar story template; receiving, by the computer system, user selection of specific parameters relating to the user;
retrieving, by the computer system, real-time data based at least in part on the user- specific parameters; 

retrieving, by the computer system, real-time data based on at least one of the specific parameters or the contextual information;
obtaining, by the computer system, specific media based on at least one of the real-time data and user-specific parameters; 

obtaining, by the computer system, specific media based on the real-time data and the specific parameters;
generating, by the computer system, a media collection by combining a media collection template and the specific media; 

generating, by the computer system, an avatar story by combining the avatar story template and the specific media;
and displaying, by the computer system, the media collection.
and displaying, by the computer system, the avatar story.


Below is a claim mapping between the current application and U.S. Patent 11, 270,491.
Current Application
5
9
19
U.S. Patent 11, 270,491
11
12
19



Claims 1-5, 9-13, 16-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10, 12-16, 18-20 of U.S. Patent No. 11,080,917. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 1 of U.S. Patent 11,080,917 corresponds with claim 1 of the current application. Claim 1 of U.S. Patent 11,080,917 anticipates claim 1 of the current application because it includes all of the limitations of claim 1 of the current application.
Below is a claim mapping between the current application claim 1 and U.S. Patent 11,080,917 claim 1.

Current Application
U.S. Patent 11,080,917
1. A method, performed by a computer system, the method comprising: determining, by the computer system, user-specific parameters relating to a user; 

1. A method comprising: determining, by the computer system, user-specific parameters relating to the user; 

receiving, by a computer system, user selection, by a user, of an avatar story template;
retrieving, by the computer system, real-time data based at least in part on the user- specific parameters; 

retrieving, by the computer system, real-time data based at least in part on the user-specific parameters;
obtaining, by the computer system, specific media based on at least one of the real-time data and user-specific parameters; 

obtaining, by the computer system, specific media based on at least one of the real-time data and user-specific parameters;
generating, by the computer system, a media collection by combining a media collection template and the specific media; 

generating, by the computer system, an avatar story by combining the avatar story template and the specific media;
and displaying, by the computer system, the media collection.
and displaying, by the computer system, the avatar story.


Below is a claim mapping between the current application and U.S. Patent 11,080,917.
Current Application
2
3
4
5
10
11
12
13
17
18
19
U.S. Patent 11,080,917
5
6
7
8
12
13
14
15
18
19
20




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 9, 10, 14, 16, 17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al. (US 10,529,028)(Hereinafter referred to as Davis).

Regarding claim 1, Davis teaches a method, performed by a computer system (The present embodiments may relate to, inter alia, systems and methods for enhanced situation visualization. The system described herein includes a reality augmentation computer system having an enhanced situation visualization (ESV) computing device, a reference database, one or more beacons, and/or a user computing device. See col. 6, lines 46-51), the method comprising: determining, by the computer system, user-specific parameters relating to a user ("Location information," as used herein, may refer to positional or locational data that may enable location of, for example, an item, object, user, user computing device, 40 and/or property (i.e., a subject of the reference request). Location information may include, for example, GPS data ( e.g., latitude-longitude data), accelerometer data, compass data, a street address, IP addresses, and/or cellular tower "ping" data. See col. 10, lines 37-44); 
retrieving, by the computer system, real-time data based at least in part on the user- specific parameters (Determining the extent (such as a predicted future or past extent) of the natural disaster at the location of the insured property may be based upon computer analysis of (i) the video or images taken by the mobile device, (ii) GPS coordinates generated by the mobile device GPS unit, (iii) weather data, including water maps, rain amounts, wind speed and direction, and/or weather forecasts and radar information, and/or (iv) topographical or other map information. Additionally or alternatively, the graphic depicting the extent of the natural disaster may be computed using various variables, including amount of rainfall based upon the GPS information, continuous duration of rain, and/or groundwater amount.); 
obtaining, by the computer system, specific media based on at least one of the real-time data and user-specific parameters (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60); 
generating, by the computer system, a media collection by combining a media collection template and the specific media (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60); and displaying, by the computer system, the media collection (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60).

Regarding claim 2, Davis teaches The method of claim 1 wherein the user-specific parameters include a location of the user, the real-time data includes weather conditions at the location, and the specific media includes a representation of the weather conditions (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60) (Determining the extent (such as a predicted future or past extent) of the natural disaster at the location of the insured property may be based upon computer analysis of (i) the video or images taken by the mobile device, (ii) GPS coordinates generated by the mobile device GPS unit, (iii) weather data, including water maps, rain amounts, wind speed and direction, and/or weather forecasts and radar information, and/or (iv) topographical or other map information. Additionally or alternatively, the graphic depicting the extent of the natural disaster may be computed using various variables, including amount of rainfall based upon the GPS information, continuous duration of rain, and/or groundwater amount.);.


Regarding claim 6, Davis teaches the method of claim 1, further comprising: receiving user inputs from a device associated with the user; and varying the media collection based on the user inputs (For instance, during a flood, a mobile device app may gather floodplain information, using geo-location data, and/or accept user adjusted input parameters to run a virtual simulation and determine consequences, including insurance related consequences, of an event. The user may adjust parameters associated with adjusting rainfall, wind speed, hail amount, storm surge, soil saturation, length of a rain event. See col. 31, lines 6-13).


Regarding claim 8, Davis teaches The method of claim 1, wherein the media collection comprises a plurality of story elements (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60).

Regarding claim 9, Davis teaches A system (FIG. 1 depicts a schematic view of an exemplary reality augmentation system 100 for providing enhanced situation visualization. See col. 11, lines 31-33) comprising: 
one or more processors of a machine (User computing device 1402 includes a processor 1405 for executing instructions. In some embodiments, executable instructions are stored in a memory area 1410. Processor 1405 may include one or more processing units (e.g., in a multi-core configuration). Memory area 1410 may be any device allowing information such as executable instructions and/or other data to be stored and retrieved. See col. 21, lines 15-21); and  
a memory storing instructions for providing a media collection, the instructions when executed by at least one processor among the one or more processors, causes the machine to perform operations(User computing device 1402 includes a processor 1405 for executing instructions. In some embodiments, executable instructions are stored in a memory area 1410. Processor 1405 may include one or more processing units (e.g., in a multi-core configuration). Memory area 1410 may be any device allowing information such as executable instructions and/or other data to be stored and retrieved. See col. 21, lines 15-21) comprising: 
determining user-specific parameters relating to a user ("Location information," as used herein, may refer to positional or locational data that may enable location of, for example, an item, object, user, user computing device, 40 and/or property (i.e., a subject of the reference request). Location information may include, for example, GPS data ( e.g., latitude-longitude data), accelerometer data, compass data, a street address, IP addresses, and/or cellular tower "ping" data. See col. 10, lines 37-44); 
retrieving real-time data based at least in part on the user-specific parameters (Determining the extent (such as a predicted future or past extent) of the natural disaster at the location of the insured property may be based upon computer analysis of (i) the video or images taken by the mobile device, (ii) GPS coordinates generated by the mobile device GPS unit, (iii) weather data, including water maps, rain amounts, wind speed and direction, and/or weather forecasts and radar information, and/or (iv) topographical or other map information. Additionally or alternatively, the graphic depicting the extent of the natural disaster may be computed using various variables, including amount of rainfall based upon the GPS information, continuous duration of rain, and/or groundwater amount.); 
obtaining specific media based on at least one of the real-time data and user-specific parameters (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60); 
generating the media collection by combining a media collection template and the specific media(In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60); and displaying the media collection (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60).

Regarding claim 10, Davis teaches The system of claim 9 wherein the user-specific parameters include a location of the user, the real-time data includes weather conditions at the location, and the specific media includes a representation of the weather conditions (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60) (Determining the extent (such as a predicted future or past extent) of the natural disaster at the location of the insured property may be based upon computer analysis of (i) the video or images taken by the mobile device, (ii) GPS coordinates generated by the mobile device GPS unit, (iii) weather data, including water maps, rain amounts, wind speed and direction, and/or weather forecasts and radar information, and/or (iv) topographical or other map information. Additionally or alternatively, the graphic depicting the extent of the natural disaster may be computed using various variables, including amount of rainfall based upon the GPS information, continuous duration of rain, and/or groundwater amount.).

Regarding claim 14, Davis teaches The system of claim 9 wherein the operations further comprise: receiving user inputs from a device associated with the user; and varying the media collection based on the user inputs (For instance, during a flood, a mobile device app may gather floodplain information, using geo-location data, and/or accept user adjusted input parameters to run a virtual simulation and determine consequences, including insurance related consequences, of an event. The user may adjust parameters associated with adjusting rainfall, wind speed, hail amount, storm surge, soil saturation, length of a rain event. See col. 31, lines 6-13).


Regarding claim 16, Davis teaches One or more non-transitory machine-readable storage media embodying instructions for providing a media collection, the instructions, when executed by one or more devices, cause the devices to perform (User computing device 1402 includes a processor 1405 for executing instructions. In some embodiments, executable instructions are stored in a memory area 1410. Processor 1405 may include one or more processing units (e.g., in a multi-core configuration). Memory area 1410 may be any device allowing information such as executable instructions and/or other data to be stored and retrieved. See col. 21, lines 15-21) operations comprising: 
determining user-specific parameters relating to a user ("Location information," as used herein, may refer to positional or locational data that may enable location of, for example, an item, object, user, user computing device, 40 and/or property (i.e., a subject of the reference request). Location information may include, for example, GPS data ( e.g., latitude-longitude data), accelerometer data, compass data, a street address, IP addresses, and/or cellular tower "ping" data. See col. 10, lines 37-44); 
retrieving real-time data based at least in part on the user-specific parameters (Determining the extent (such as a predicted future or past extent) of the natural disaster at the location of the insured property may be based upon computer analysis of (i) the video or images taken by the mobile device, (ii) GPS coordinates generated by the mobile device GPS unit, (iii) weather data, including water maps, rain amounts, wind speed and direction, and/or weather forecasts and radar information, and/or (iv) topographical or other map information. Additionally or alternatively, the graphic depicting the extent of the natural disaster may be computed using various variables, including amount of rainfall based upon the GPS information, continuous duration of rain, and/or groundwater amount.); 
obtaining specific media based on at least one of the real-time data and user-specific parameters (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60); 
generating the media collection by combining a media collection template and the specific media (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60); and displaying the media collection (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60).

Regarding claim 17, Davis teaches The one or more machine-readable storage media of claim 16 wherein the user-specific parameters include a location of the user, the real-time data includes weather conditions at the location, and the specific media includes a representation of the weather conditions (In one aspect, a computer-implemented method of natural disaster simulation may be provided. The method may include (1) capturing video or images of an insured property via a mobile device camera, and GPS coordinates from a mobile device GPS unit; (2) determining an extent (such as a predicted future or past extent) of a natural disaster (or) other causes of damage to the property, such as wear and tear, age, weather, usage, etc.) at a location of the insured property based upon computer analysis of (i) the video or images, (ii) GPS coordinates, and/or (iii) weather data via a local or remote processor, such as the mobile device processor or a remote server associated with an insurance provider; (3) determining a graphic (e.g., one or more icons) virtually representing an extent of the natural disaster at the location of the insured property via the local or remote processor; and/or (4) superimposing the graphic virtually representing the extent of the natural disaster on the video or 50 images of the insured property to visually depict whether the insured property is at risk, or has incurred damage, due to the natural disaster and facilitate mitigating or preventive measures that lessen or prevent damage to the insured property caused by the natural disaster. The method may include 55 additional, less, or alternate actions, including those discussed elsewhere herein, and/or implemented via one or more local or remote processors, and/or computer-executable instructions stored on non-transitory computer media or medium. See col. 31, lines 34-60) (Determining the extent (such as a predicted future or past extent) of the natural disaster at the location of the insured property may be based upon computer analysis of (i) the video or images taken by the mobile device, (ii) GPS coordinates generated by the mobile device GPS unit, (iii) weather data, including water maps, rain amounts, wind speed and direction, and/or weather forecasts and radar information, and/or (iv) topographical or other map information. Additionally or alternatively, the graphic depicting the extent of the natural disaster may be computed using various variables, including amount of rainfall based upon the GPS information, continuous duration of rain, and/or groundwater amount.).


Regarding claim 20, Davis teaches The one or more machine-readable storage media of claim 16 wherein the operations further comprise: receiving user inputs from a device associated with the user; and varying the media collection based on the user inputs (For instance, during a flood, a mobile device app may gather floodplain information, using geo-location data, and/or accept user adjusted input parameters to run a virtual simulation and determine consequences, including insurance related consequences, of an event. The user may adjust parameters associated with adjusting rainfall, wind speed, hail amount, storm surge, soil saturation, length of a rain event. See col. 31, lines 6-13).

Allowable Subject Matter
Claims 3-5, 11-13, 18, 19 would be allowable if rewritten to overcome the rejection(s) under double patenting, as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, by filing a terminal disclaimer or amending the claims as appropriate.

Claims 7, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “wherein the user-specific parameters include a location of the user and the specific media includes a representation of landmarks near the location.” of claim 3 when read in light of the rest of the limitations in claim 3 and the claims to which claim 3 depends and thus contains allowable subject matter.

The prior art of record alone or in combination is silent to the limitations “wherein the specific media includes a custom appearance of an avatar corresponding to the user, the custom appearance of the avatar being based on the real-time data. ” of claim 4 when read in light of the rest of the limitations in claim 4 and the claims to which claim 4 depends and thus contains allowable subject matter.

The prior art of record alone or in combination is silent to the limitations “wherein the media collection template includes a data override that specifies a value for the real-time data that is different from a value of the real-time data based on a user-specific parameter. ” of claim 5 when read in light of the rest of the limitations in claim 5 and the claims to which claim 5 depends and thus contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the media collection includes representations of a participating friend of the user, the method further comprising: receiving inputs from a user device of the participating friend of the user; and varying the media collection based on the inputs received from the user device of the participating friend. ” of claim 7 when read in light of the rest of the limitations in claim 7 and the claims to which claim 7 depends and thus contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the user-specific parameters include a location of the user and the specific media includes a representation of landmarks near the location. ” of claim 11 when read in light of the rest of the limitations in claim 11  and the claims to which claim 11 depends and thus contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the specific media includes a custom appearance of an avatar corresponding to the user, the custom appearance of the avatar being based on at least one of the user-specific parameters and the real-time data. ” of claim 12 when read in light of the rest of the limitations in claim 12 and the claims to which claim 12 depends and thus contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the media collection template includes a data override that specifies a value for the real-time data that is different from a value of the real-time data based on a user-specific parameter. ” of claim 13 when read in light of the rest of the limitations in claim 13 and the claims to which claim 13 depends and thus contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the media collection includes representations of a participating friend of the user, the operations further comprising: receiving inputs from a user device of the participating friend of the user; and varying the media collection based on the inputs received from the user device of the participating friend. ” of claim 15 when read in light of the rest of the limitations in claim 15 and the claims to which claim 15 depends and thus contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the user-specific parameters include a location of the user and the specific media includes a representation of landmarks near the location. ” of claim 18 when read in light of the rest of the limitations in claim 18 and the claims to which claim 18 depends and thus contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the media collection template includes a data override that specifies a value for the real-time data that is different from a value of the real-time data based on a user-specific parameter. ” of claim 19 when read in light of the rest of the limitations in claim 19 and the claims to which claim 19 depends and thus contains allowable subject matter.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611